Title: To James Madison from Tench Coxe, 31 March 1790
From: Coxe, Tench
To: Madison, James


Dear SirPhilada. March 31. 1790.
I recd. your favor of the 28th. instant by yesterdays post.
I find the idea of a landed fund for the encouragement of manufactures is an old one in my mind. On looking over the little address to the frds of Manufactures in 1787 I observe I have hinted it there. You will excuse me therefore, if I wish not to part with it sooner than can be avoided. An infringement of the constitution is a matter never to be intentionally done—at this time an imputation of it ought not to be hazarded. I am not however clear that this case comes at all into view under the Constitution. The United States possess rights that [the] constitution does not contemplate. They are the lords of the fee in all those lands that do not lie within the bounds of any separate state, and which are within the territorial limits settled at the treaty of Paris. They could sell those lands and apply the money to such uses as they saw fit before the late reform of our Government. They also held them independently of any Idea of the severalty of the states. They held them as the representatives of the Sovereignty of this country by right of conquest. I think it necessary to shew by what clause in the constitution their rights of property in the lands in Question have been diminished, or the application of the Monies, for which they might sell them, limited. I consider them as a property entirely different from the funds to be drawn from the people of this country by the powers of the Constitution, which was intended as supplementary and not as the sole law of the land. I apprehend that a recurrence to the preceeding course of events, the preceding State of things, the law of Nations and the common law will be found necessary & admissible in many federal affairs. I have hastily retouched this subject, not to draw you into a discussion of it with me, which will waste your time without any resultting benefit, but to suggest the idea of a distinction between the rights of the Sovereign power of the Union in the Case of the western territory & the great mass of political rights they possess.
I had applied my Sunday morning to what I consider as a pious work, some notice of the affairs of R. Isld., before your favor reached me. I had not intended it as argumentative, because I hoped for matter from you. I am sorry to find that it is nothing more than that general depravity, with which it is too plain that those people are justly chargable. I enclose you the paper above alluded to in the form & manner of which I have endeavoured to address the seeds of honest & serious feeling which I believe remain in the hearts of the most corrupted people. There is one point on which I have not, from delicacy, laid quite the stress I now think I ought to have done. I mean the personal character of the President which I find every where impressive. It has been so much the custom to seize every opty to plaister with the praises this excellent gentleman, that I wished to be very brief whenever I found it proper to mention him. It is probable I may use some other notes wch. I have made this unhappy case of R. Island. I own I have great fears of their Obstinacy—and think their reformation an object of the first magnitude to the United states, and interesting in a high degree to every lover of Mankind.

We [have] an arrival here of 20,000 dollars in Specie from Amsterdam—the beginning of the tide of coin which a few years of peace must pour into this country. We have unpleasant advices of the middle of Feby. from Spain. The Markets there are very unequal to the prodigious shipments that have been made to the ports of that Kingdom. The arrivals of foreign Ships however continue to be such in our ports, that the farmers are not so likely to suffer, as the merchants, who have already shipt.
I will mention to you confidentially that great pains have been heretofore taken to restrain Applications to the general Government on the subject of slave trade. A very strong paper was drawn & put into my hands to procure the signature of Dr. Franklin to be presented to the federal convention—& enclosed to the Dr. with my opinion that it would be a very improper season & place to hazard the Application considering it as an overzealous act of honest men. A s[e]cond attempt was made at the meeting of the Government in 1789, wch. was with great difficulty restrained. This third attempt was less opposed because it was believed that the public Debt would have been adjusted before it could be presented. The language of the Society’s application is however very free from reflexions. The address of the friends is impolitic and unhandsome. Yet I think the subject has been much tortured, and the errors of the Quakers in point of decorum have been in some degree apologized for by the manner of discussing their Memorial. I lament the interruption of the important business of Congress—and the exposure of some sentiments of our American legislators that have escaped upon this occasion. These remarks I make confidentially to you confiding as I always shall do in your charitable allowance for the errors of my mind.
It appears to me advisable to have the Rhode Island paper reprinted in one of the New York Gazettes, that is least friendly to the constitution. If it is not done within a few days I submit to you whether this step may not be of use. I am dear Sir yr very respectful hum. Servant
Tench Coxe
